                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                          Case No. 19-cr-141 (PJS/SER)

                     Plaintiff,

 v.                                                            ORDER

 Cornett Golden,

                     Defendant.


 Alexander D. Chiquoine, Assistant United States Attorney, United States Attorney’s
 Office, 300 South Fourth Street, Suite 600, Minneapolis MN 55415 (for the
 Government); and

 Aaron J. Morrison, Wold Morrison Law, 331 Second Avenue South, Suite 705,
 Minneapolis MN 55401, and Kristin K. Zinmaster, Jones Day, 90 South Seventh Street,
 Suite 4950, Minneapolis MN 55402 (for Defendant).



      This matter is before the Court, United States Magistrate Judge Steven E. Rau, on

the parties’ non-dispositive pretrial motions. Based upon the record, motions and

memoranda, and the arguments of counsel at the hearing and in their respective filings, IT

IS HEREBY ORDERED as follows:

      1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
             Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (ECF No. 16) is
             GRANTED as follows: The Government seeks discovery pursuant to the
             Federal Rules and Defendant does not object. Therefore, the Government’s
             motion is granted: Defendant shall comply with its discovery obligations
             under the Federal Rules of Criminal Procedure.

      2.     Defendant’s Motion for Disclosure of 404(b) Evidence (ECF No. 19) is
             GRANTED in part and DENIED in part. To the extent Defendant seeks



                                            1
            disclosure of information that is within the scope of Rule 404(b), the motion
            is GRANTED. The motion is DENIED in all other respects.

      3.    Defendant’s Motion to Compel Attorney Government to Immediately
            Disclose Brady and Giglio Evidence (ECF No. 20) is GRANTED in part
            and DENIED in part. The Government represents it is aware of its
            obligations under Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United
            States, 405 U.S. 150 (1972), and their progeny, and that it has and will
            continue to comply with those obligations. (Gov’t Resp., at 3, ECF No. 26).
            To the extent Defendant seeks disclosure of evidence favorable to Defendant
            pursuant to Brady, Giglio, their progeny, and the Federal Rules of Criminal
            Procedure, the Motion is GRANTED. To the extent Defendant seeks
            disclosure of evidence outside the scope of Brady, Giglio, their progeny, and
            the Federal Rules of Criminal Procedure, the Motion is DENIED.

      4.    Defendant’s Motion for Government Agents to Retain Rough Notes (ECF
            No. 21) is GRANTED as follows: Defendant seeks an order directing any
            law enforcement agent, including any confidential reliable informant,
            involved in this case to “retain and preserve” all rough notes pertaining to the
            investigation of this matter. The Government does not object to the motion
            to the extent it seeks retention and preservation of rough notes related to the
            investigation of this matter. (Gov’t Resp., at 3, ECF No. 26). Therefore, the
            Government shall direct its agents involved in this case, including any
            confidential informants, to retain and preserve any rough notes pertaining to
            this case and to preserve any evidence seized.

      5.    Defendant’s Motion for Discovery Pursuant to Federal Rules of Criminal
            Procedure 16 (ECF No. 22) is GRANTED as follows: Defendant seeks an
            order directing the disclosure of various materials pursuant to Federal Rule
            of Criminal Procedure 16. The Government does not object to the motion to
            the extent it seeks discovery pursuant to Rule 16. (Gov’t Resp., at 4, ECF
            No. 26). The Government requests the Court to order certain deadlines for
            expert disclosures; the Court notes that deadlines for expert disclosures are
            noted in Defendant’s Arraignment Order, (ECF No. 18), and thus does not
            rule on this request. Defendant’s motion is granted; the Government shall
            comply with its obligations under the Federal Rules of Criminal Procedure.


Dated: July XX, 2018                            s/
                                                Steven E. Rau
                                                United States Magistrate Judge
                                                District of Minnesota



                                            2
